Citation Nr: 1545791	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  14-13 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for coronary artery disease status post-coronary artery bypass graft.

2. Entitlement to service connection for skin rashes.

3. Entitlement to service connection for a bilateral leg condition.

4. Entitlement to service connection for a bilateral foot condition. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a videoconference hearing in November 2014; a transcript of his testimony is of record.  In conjunction with his hearing the Veteran provided a waiver of Agency  of Original Jurisdiction (AOJ) review of additional medical evidence added to the record subsequent to the last supplemental statement of the case.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800  (2015).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

The issue of entitlement to an initial rating in excess of 30 percent for coronary artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

In November 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal his claims for entitlement to service connection     for skin rashes, a bilateral leg condition, and a bilateral foot condition.


CONCLUSION OF LAW

The criteria for withdrawal of appeal as to the issues of entitlement to service connection for skin rashes, a bilateral leg condition and a bilateral foot condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204  (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

During his November 2014 Board hearing and in written correspondence that     day, the Veteran indicated that he wished to withdraw his appeal of the issues of entitlement to service connection for skin rashes, a bilateral leg condition and a bilateral foot condition.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issues withdrawn by the Veteran, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues and they are dismissed.




ORDER

The appeal as to the issue of entitlement to service connection for skin rashes is dismissed.

The appeal as to the issue of entitlement to service connection for a bilateral leg condition is dismissed.

The appeal as to the issue of entitlement to service connection for a bilateral foot condition is dismissed.


REMAND

During his hearing, the Veteran asserted that he is entitled to an increased rating for his coronary artery disease because he fatigues easily and experiences shortness of breath during physical activity.  As he was last afforded a diagnostic exercise test in 2008, and his condition may have changed since that time, an additional examination would aid in evaluating the claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Updated VA treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file VA treatment records dating since September 2015.  If the records are unavailable, the claims file should be annotated as such and the Veteran notified of such.

2. Then, schedule the Veteran for a VA heart examination to determine the current severity of his coronary artery disease status post bypass graft.  The claims file should be made available to and reviewed by the examiner.   All appropriate tests and studies should be conducted, including metabolic equivalent testing (METS) unless contraindicated.  If testing cannot be accomplished, the examiner should explain why.

3. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim for an increased initial rating  for coronary artery disease.  If the benefit sought       on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The issue should then be returned to the Board for further appellate consideration, if in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


